Exhibit 10.1

 

 



WAIVER AND AGREEMENT FOR ISSUANCE OF WARRANT

This Waiver and Agreement for Issuance of Warrant ("Waiver Agreement") dated as
of 31st day of March, 2020 is entered into by and among Antara Capital Master
Fund LP ("Lender") as Required Lenders under the Existing Financing Agreement
and as a Second Incremental Term Lender (in each case as defined in the Second
Incremental Amendment) and EVO Transportation & Energy Services, Inc. (the
"Company") and Cortland Capital Market Services LLC, as administrative agent and
collateral agent (“Agent”).

 

WHEREAS, Lender has multiple investments in the Company including warrants and
notes;

WHEREAS, Lender is a party to an Amendment to Forbearance Agreement and Second
Incremental Amendment to Financing Agreement, dated as of March 24, 2020 (the
“Second Incremental Amendment”), by and among the Company, all subsidiaries of
the Company, Lender, and Agent;

WHEREAS, in Section 2 of the Second Incremental Amendment, the Company has
agreed to make a mandatory prepayment (“Prepayment”) to Agent of fifty percent
(50%) of the amount of claimed reimbursements for certain previously provided
services in the aggregate amount of not less than $3,000,000 received by the
Company (the “USPS Reimbursements”) and

 

WHEREAS, Lender and the Company have determined it is in the best interests of
the Company to seek a waiver of the Prepayment on such terms as it may agree
with Lender;

NOW THEREFORE, in consideration of the foregoing mutual premises, the terms
contained herein and other good and valuable consideration the sufficiency of
which is hereby acknowledged. Lender and the Company agree as follows:

1.            Waiver and Amendment.

a.                  Conditioned specifically upon (i) the prior issuance on May
29, 2020 (or on such earlier date as Second Incremental Term Lender may request
on five Business Day prior written notice to Company) by the Company to Second
Incremental Term Lender of the warrant provided for in Section 2 hereinbelow and
(ii) the prior issuance on or before April 3, 2020 by the Company to Danny
Cuzick of a warrant for the purchase of 3,250,000 of the Company's shares of
common stock at $2.50 per share with such warrant substantially in the form of
the warrant issued to Antara Capital Master Fund LP on February 27, 2020,
Lender, in its capacity as the sole Second Incremental Term Lender and Required
Lenders, without need for further action by Lender in any capacity, hereby fully
waives and rescinds the mandatory prepayment obligation provided for in Section
2 of the Second Incremental Agreement; and

 





 

 b.                  Required Lenders and Company agree that Section 4.03 of the
Second Incremental Amendment is amended by deleting each reference to “March 31,
2020” set forth in such Section 4.03 and inserting in place thereof a reference
to “April 10, 2020.”

2.              Warrants. As compensation to Second Incremental Term Lender for
waiving the mandatory prepayment set forth in Section 2 of the Second
Incremental Agreement, and with the consent of Required Lenders, the Company
hereby agrees to issue to Second Incremental Term Lender on May 29, 2020 (or on
such earlier date as Second Incremental Term Lender may request on five Business
Day prior written notice to Company) a warrant for the purchase of 3,250,000 of
the Company's shares of common stock at $2.50 per share with such warrant
substantially in the form of the warrant issued to Lender on February 27, 2020.

3.              Governing Law. This Waiver Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without
reference to conflict of law principles, including all matters of construction,
validity and performance.

4.              Submission to Jurisdiction. Any state or federal court sitting
in New York, New York will retain exclusive jurisdiction to enforce the terms of
this Waiver Agreement and to decide any claims or disputes which may arise or
result from, or be connected with, this Waiver Agreement. Any and all judicial,
administrative or arbitral actions, suits, proceedings (public or private),
investigations, claims or demands (collectively, “Legal Proceedings”) related to
the foregoing will be filed and maintained only in New York state or federal
court, and the parties hereby consent to and submit to the jurisdiction and
venue of such New York state or federal court for such purposes. The parties
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties agrees that a judgment in any
such Legal Proceeding may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by any federal, state, local or foreign
law, statute, directive, code, ordinance, rule or regulation, binding
interpretations or common law requirement.

5.              Further Assurances. Each of the parties agrees that it will take
such actions and execute such additional documents as may be reasonably
requested by the other party in order to effectuate more fully the purposes and
intent of this Waiver Agreement. This agreement may be executed in counterparts.
Electronically transmitted signatures are enforceable as originals. This Waiver
Agreement modifies the Second Incremental and is a Loan Document under the
Financing Agreement defined therein.

6.              Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Waiver Agreement, the party who is or is to be thereby aggrieved will have the
right of specific performance and injunctive relief giving effect to its or
their rights under this Waiver Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies will
be cumulative. The parties agree that any such breach or threatened breach would
cause irreparable injury, that the remedies at law for any such breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.

 

[Signature Pages Follow] 





 

 

IN WITNESS WHEREOF, the parties have executed this Waiver Agreement.

EVO TRANSPORTATION & ENERGY SERVICES, INC.

 

 

By: /s/ Thomas J. Abood     Name: Thomas J. Abood     Title: Chief Executive
Officer  





 

 





 

 

 

ANTARA CAPITAL MASTER FUND LP

  

  By:

Antara Capital LP, not in its individual corporate
capacity, but solely as Investment Advisor and agent

   



 



  By: Antara Capital GP LLC,     its general partner

 



  By: /s/ Himanshu Gulati       Name: Himanshu Gulati     Title: Managing Member

 

 



 



 



ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and Collateral Agent

 

 

By: /s/ Matthew Trybula   Name: Matthew Trybula   Title: Associate Counsel  





 

 

 





